Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/280,073 filed on 03/25/2021.   Claims 1-19 are pending in the application.

Specification
2.  This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length (emphasis added).
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
3.  Claims 2-13 and 15-19 are objected to because of the following informalities:  in line 1 of each of the claims replace “A dispatchable” with -- The dispatchable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-5, 8-13 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadeh et al. (U.S. Patent  9,026,259).
5.  As to claims 1 and 14 Zadeh discloses: 
Claim1 A dispatchable renewable power supply (Abstract; Fig.1) having a total dispatchable power output (Po) of at least 25 kW (col.1, ll.42-63), the dispatchable power supply comprising:
(i) a base power generator selected from at least one of the group consisting of: a hydroelectric power generator, and a geothermal power generator (a hydroelectric generator 120 - col.4, ll.24-53; Fig.1);
(ii) a secondary power generator comprising at least one renewable power
generator (and other sources, such as solar power installations, wind turbines - col.4, ll.24-53; Fig.1);
(iii) a battery (a storage device 170 may be a single battery or other energy storage device or asset, but may represent larger scale power storage systems - col.4, ll.24-53; Fig.1); and
(iv) power transmission means for communicating the generated power to an at least one consumer (power produced by these power sources may be delivered via transmission lines 110 to loads, such as a municipality 140, a vehicle charging system 150, and/or a commercial facility 160 - col.4, ll.24-53; Fig.1),
wherein each of the power generators is non-dispatchable (wind, solar, and hydroelectric renewable sources with small or no reservoir capacity, such as "run of the river" hydroelectric sources, may typically be viewed as non-dispatchable - col.3, ll.41-55; Fig.1).

reasoning for rejection under 35 U.S.C. 102(a)(1) as set forth above.
7.  As to claims 2-5, 8-13 and 15-17 Zadeh recites:
Claim 2 A dispatchable renewable power supply, wherein the base power generator has a maximum power output (PB-Installed) equal to or greater than the total dispatchable power output (Po) (Abstract; col.4, ll.42-45; col.5, ll.27-67; col.6, ll.1-67; col.7, ll.1-67; col.8, ll.1-34);
Claim 3 A dispatchable renewable power supply, wherein the base power generator has a maximum power output (PB-Installed) equal to the total dispatchable power output (Po) (col.4, ll.1-45; col.6, ll.15-45; col.7, ll.28-36; col.9, ll.4-67; col.10, ll.1-45);
Claim 4 A dispatchable renewable power supply, wherein the base power generator has an annualised capacity factor (CFB) of at least 50% (col.4, ll.1-9; col.6, ll.27-46);
Claim 5 A dispatchable renewable power supply, wherein: (a) the dispatchable power supply has a peak instantaneous non-base required power output (PM-Peak), (b) the secondary power generator has a capacity factor (CFsecondary), and ( c) the total installed power generating capacity of the secondary power generator (Psecondary-Installed) is equal to PM-Peak X (1/CFsecondary) (Abstract; col.2, ll.27-56; col.4, ll.1-14; col.4, ll.42-45; col.5, ll.27-67; col.6, ll.1-67; col.7, ll.1-67; col.8, ll.1-47);
Claim 8 A dispatchable renewable power supply, wherein the secondary power generator is not a hydroelectric power generator or a geothermal power generator (col.4, ll.37-39);
Claims 9-10 A dispatchable renewable power supply, wherein the secondary power generator is selected from at least one of the group consisting of: a solar power generator, and a wind power generator (col.4, ll.37-39);
Claim 11 A dispatchable renewable power supply, wherein it has a total dispatchable power output (PT) of at least 50, 75, 100, 200, 250, 300, 400, 500, 750 or 1000 kW (col.1, ll.42-63);
Claims 12, 15 A dispatchable renewable power supply, wherein the base power generator is a hydroelectric power generator (col.3, ll.26-40; col.4, ll.35-37);
Claim 13 A dispatchable renewable power supply, wherein the hydroelectric power generator is in fluid flow communication with a water source (col.3, ll.42-45);
Claim 16 A dispatchable renewable power supply, wherein it is an off-grid power supply (col.4, ll.24-39; Fig.1);
Claim 17 A dispatchable renewable power supply, wherein it is an off-grid electric vehicle charge station (col.4, ll.24-63; Fig.1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable by Zadeh in view of Roy et al. (U.S. Pub. No.: 20140200723).
With respect to claims 6-7 Zadeh does not explicitly describe the dispatchable renewable power supply, wherein the battery has a total installed power rating (PR-Installed) of the greater of PRB and PRsecondary, wherein: PRB is the power rating requirement from the base power generator and which is equal to or greater than the base power generator maximum power output (PB-Installed); and PRsecondary is the power rating requirement from the secondary power generator  and which is equal to or greater than Psecondary-Installed X CFsecondary-Peak, wherein CFsecondary-Peak is the instantaneous peak capacity factor of the secondary power generator.
As to claims 6-7 Roy in combination with Zadeh discloses a dispatchable renewable power supply, wherein the battery has a total installed power rating (PR-Installed) of the greater of PRB and PRsecondary, wherein: PRB is the power rating requirement from the base power generator and which is equal to or greater than the base power generator maximum power output (PB-Installed); and PRsecondary is the power rating requirement from the secondary power generator  and which is equal to or greater than Psecondary-Installed X CFsecondary-Peak, wherein CFsecondary-Peak is the instantaneous peak capacity factor of the secondary power generator (¶¶ 10-14). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Roy’s teaching regarding the dispatchable renewable power supply, wherein the battery has a total installed power rating (PR-Installed) of the greater of PRB and PRsecondary, wherein: PRB is the power rating requirement from the base power generator and which is equal to or greater than the base power generator maximum power output (PB-Installed); and PRsecondary is the power rating requirement from the secondary power generator  and which is equal to or greater than Psecondary-Installed X CFsecondary-Peak, wherein CFsecondary-Peak is the instantaneous peak capacity factor of the secondary power generator to modify Zadeh’s invention by improving energy storage control systems that increase the efficiency of storage and utilization of energy from multiple energy generation sources (¶ 4).
9.  Claims 18 and 19 are rejected under 35 U.S.C. 103 as unpatentable by Zadeh in view of Kim (KR Pub. No.: 101915075).
With respect to claims 18 and 19 Zadeh does not explicitly describe the dispatchable renewable power supply, wherein the power transmission means comprises an at least one electric vehicle charge point having a power output of at least 7 kW.


Claim 18 A dispatchable renewable power supply, wherein the power transmission means comprises an at least one electric vehicle charge point (page 7, ¶¶ 11-17; Fig.1);
Claim 19 A dispatchable renewable power supply, wherein the at least one electric vehicle charge point has a power output of at least 7 kW (page 3, ¶¶ 12-16; page 8, ¶¶ 1-2; Fig.1).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kim’s teaching regarding the dispatchable renewable power supply, wherein the power transmission means comprises an at least one electric vehicle charge point having a power output of at least 7 kW by charging the electric vehicle in a slow mode (page 3, ¶ 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/Primary Examiner, Art Unit 2851